DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “a down-conversion component, a low- noise amplifier, a signal modulation component, a medium frequency amplifier, an up-conversion component” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the recitation “the control signal” at line 7 lacks clear antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kogure (US 2018/0183483).
As to claim 1, Kogure discloses a circuit for radio frequency amplification processing (see at least figure 1), comprising a radio frequency power amplifier 10, a transmitting antenna 60 and a filtering 
As to claim 2, Kogure discloses a selection switch 30 (see at least figure 1), a fixed end of the selection switch 30 is connected to an output of the radio frequency power amplifier 10, and a selection end of the selection switch 30 is selectively connected to the first line or the second line according to a control signal Scont.
As to claim 3, Kogure discloses an isolated filtering component 40a, 40b, or 40c, configured to perform isolated filtering on a transmitted signal and a received signal RX, and the isolated filtering component 40a, 40b, or 40c is located on the first line between the radio frequency power amplifier 10 and the transmitting antenna 60 (see paragraph [0024]).
As to claim 4, Kogure discloses an impedance matching component 20 (see figure 1), configured to perform impedance matching on the radio frequency power amplifier 10 according to a load impedance of the transmitting antenna 60; and an input of the impedance matching component is connected to the radio frequency power amplifier 10, and an output of the impedance matching component is selectively connected to the first line or the second line according to the control signal Scont.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure.
As to claim 6, it is rejected for similar reasons with respect to independent claim 1 as set forth above.  Kogure further discloses receiving circuit (see paragraph [0024]) and transmitting circuit (see at least figure 1); but fails to disclose the above receiving and transmitting circuits comprising a down-conversion component, a low- noise amplifier, a signal modulation component, a medium frequency amplifier, an up-conversion component.  The examiner, however, takes Official Notice that such receiving and transmitting circuits are known in the art. Therefore, it would have been obvious, before 
As to claim 7, Kogure discloses a selection switch 30 (see at least figure 1), a fixed end of the selection switch 30 is connected to an output of the radio frequency power amplifier 10, and a selection end of the selection switch30  is selectively connected to the first line or the second line according to a control signal Scont.
	As to claim 8, Kogure discloses an isolated filtering component 40a, 40b, or 40c, configured to perform isolated filtering on a transmitted signal and a received signal RX, and the isolated filtering component 40a, 40b, or 40c is located on the first line between the radio frequency power amplifier 10 and the transmitting antenna 60 (see paragraph [0024]).
As to claim 9, Kogure discloses an impedance matching component 20 (see figure 1), configured to perform impedance matching on the radio frequency power amplifier 10 according to a load impedance of the transmitting antenna 60; and an input of the impedance matching component is connected to the radio frequency power amplifier 10, and an output of the impedance matching component is selectively connected to the first line or the second line according to the control signal Scont.
As to claims 10-11, Kogure does disclose a master control circuit configured to send, according to a determined type of the wireless communication signal, the control signal Scont for controlling the selection switch 30 to connect to the first line or the second line (see paragraph [0023]).  Kogure fails to disclose that the control circuit is a chip.  The examiner, however, takes Official Notice that such a control chip is known in the art. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Kogure as claimed, in order to reduce the weight, size, as well as implementing cost of the communication terminal.
.
Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kogure in view of Tsutsui (US 2018/0083583).
As to claim 5, Kogure fails to disclose that the filter 42d (see at least figure 1) is a harmonic filter.  Tsutsui discloses a harmonic filter 41 placing at an output of a power amplifier AMP2 (see figure 1).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Tsutsui to Kogure, in order to reduce unwanted harmonic frequencies of the transmitted signal.
As to claim 13, it is rejected for similar reasons with respect to claim 5 as set forth above.  It is noted that the combination of Kogure and Tsutsui does disclose an additional filtering component 42d for 2G signals (see Kogure, figure 1), to perform harmonic power suppression, thereby reducing a need for two or more radio frequency power amplifiers (see Kogure, figure 1 wherein only one power amplifier 10 is needed).  The combination of Kogure and Tsutsui fails to disclose that the filtering component 42d also performs base frequency impedance conversion processing for transmission. The examiner, however, takes Official Notice that such a filter is known in the art. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of Kogure and Tsutsui as claimed, in order to improve signal power of the transmitting signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo (US 2018/0069574), Itkin (US 2009/0111401) disclose transmitter circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646